WERDEGAR, J., Concurring.
I concur in the judgment and the majority’s reasoning with the exception of footnote 4. (Maj. opn., ante, at p. 442, fn. 4.) It necessarily follows both from this court’s reasoning in People v. Adams (1993) 6 Cal.4th 570 [24 Cal.Rptr.2d 831, 862 P.2d 831], as well as the majority’s reasoning today, that a defendant who stipulates to every element of a charged offense or enhancement must be advised of and waive his or her rights in accordance with Boykin v. Alabama (1969) 395 U.S. 238 [89 S.Ct. 1709, 23 L.Ed.2d 274] and In re Tahl (1969) 1 Cal.3d 122 [81 Cal.Rptr. 577, 460 P.2d 449]. Because the majority, in footnote 4, plants a seed of doubt as to this issue when no doubt previously existed, I cannot join it.
With that exception, I concur in the majority opinion.
Mosk, J., concurred.